                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


PETER BYORTH and ANN                           CV 17-153-BLG-TJC
McKEAN, on behalf of themselves and
all those similarly situated,
                                                ORDER
                   Plaintiffs,

vs.

USAA CASUALTY INSURANCE
COMPANY and JOHN DOES I-X,

                   Defendant.

      Plaintiffs have filed an unopposed motion to seal. (Doc. 82.) Having

complied with L.R. 5.1(d) and good cause appearing, IT IS HEREBY ORDERED

that Plaintiffs’ motion is GRANTED and Doc. 77 in the above-captioned matter is

SEALED.

      IT IS ORDERED.

      DATED this 8th day of February, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
